UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7355


MICHAEL ALLEN JOHNSON,

                    Plaintiff - Appellant,

             v.

STACEY KINCAID, Sheriff; 2ND LT. WILSON, Deputy Sheriff; PFC. TARDER,
Deputy Sheriff,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-00964-CMH-TCB)


Submitted: June 10, 2020                                          Decided: June 19, 2020


Before NIEMEYER, AGEE, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Allen Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Allen Johnson appeals the district court’s order dismissing, without

prejudice, his 42 U.S.C. § 1983 (2018) action for failing to notify the district court of his

change of address. *    On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Johnson’s informal opening and

supplemental briefs do not challenge the bases for the district court’s dispositive holding,

Johnson has forfeited appellate review of the court’s disposition. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s order. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                                 AFFIRMED




       *
        Our decision in Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619 (4th Cir.
2015), does not preclude this appeal because the district court dismissed the action for a
“procedural reason[ ] unrelated to the contents of [Johnson’s] pleading[].” Id. at 624.

                                              2